                               Case 21-13797-SMG                      Doc 39           Filed 04/24/21              Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-13797-SMG
Liberty Power Holdings, LLC                                                                                            Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                  User: graster-t                                                             Page 1 of 3
Date Rcvd: Apr 22, 2021                                               Form ID: pdf004                                                           Total Noticed: 65
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 24, 2021:
Recip ID                 Recipient Name and Address
db                     + Liberty Power Holdings, LLC, 2100 W. Cypress Creek Rd., Suite 130, Fort Lauderdale, FL 33309-1823
cr                     + Boston Energy Trading and Marketing, LLC, c/o Jordi Guso, Berger Singerman LLP, 1450 Brickell Avenue, Suite 1900 Miami, FL
                         33131-5319
intp                   + Liberty Power Corp., LLC, Meland Budwick, PA, 200 South Biscayne Blvd., 200 South Biscayne Blvd., Miami, FL 33131 UNITED
                         STATES 33131-2310
intp                   + Liberty Power Corporation, c/o Daniel N. Gonzalez, Esq., Meland Budwick, PA, 200 South Biscayne Blvd., 200 South Biscayne Blvd.
                         Miami, FL 33131-2310
96158746               + Attorney General Office, Main Office - Boston, 1 Ashburton Place, 20th Floor, Boston, MA 02108-1518
96158747               + Attorney Generals Office, 100 W Randolph Street, Chicago, IL 60601-3271
96158748               + Aytan Y. Bellin, Esq., Bellin & Associates LLC, 50 Main Street, Suite 1000, White Plains, NY 10606-1900
96158749               + Boston Energy Trading and Marketing LLC, c/o Jordi Guso, 1450 Brickell Ave, Suite 1900, Miami, FL 33131-3453
96158750               + Boston Energy Trading and Marketing LLC, c/o David T. McIndoe, 700 Sixth St, NW, Suite 700, Washington, DC 20001-3980
96158751               + Boston Energy Trading and Marketing LLC, One International Place, Suite 900, Boston, MA 02110-2600
96158752               + Brook S. Lane, Hillary Schwab, Fair Word, PC, 192 South Street, Suite 450, Boston, MA 02111-2722
96158754               + Browrd County Tax Collector, 1800 NW 66 Avenue, Suite 100, Ft. Lauderdale, FL 33313-4523
96158755               + Central Hudson Gas & Electric Co, 284 South Ave, Poughkeepsie, NY 12601-4838
96158756               + Chicago Main Office, 100 West Randolph Street, Chicago, IL 60601-3218
96158757               + City of Fort Lauderdale, Business Tax Office, 700 NW 19th Avenue, Ft. Lauderdale, FL 33311-7834
96158758               + Commonwealth of Massachusetts, Superior Court Department, Suffolk County Court: Clerk s Office, 3 Pemberton Square, 13th Floor,
                         Boston, MA 02108-1700
96158760               + David C. Parisi, Esq., Suzanne Havens Beckman, Esq., Parisi & Havens, LLP, 212 Marine Street, Suite 100, Santa Monica, CA
                         90405-6510
96158762               + Delaware Department of Justice, Carvel State Building, 820 N. French St., Wilmington, DE 19801-3509
96158768               + Julian D. Schreibman, Wachtel Masyr & Missry, LLP, One Dag Hammarskjold Plaza, 885 Second Avenue, 47th Floor, New York, NY
                         10017-2229
96158769               + Konica Minolta Premier Finance, PO Box 35701, Billings, MT 59107-5701
96158774                 LPT LLC, 2100 W. Cypress Road, Suite 130, Ft. Lauderdale, FL 33309
96158770                 Liberty Power District of Columbia LLC, 2100 W. Cypress Road, Suite 130, Ft. Lauderdale, FL 33309
96158771                 Liberty Power Maryland LLC, 2100 W. Cypress Road, Suite 130, Ft. Lauderdale, FL 33309
96158772                 Liberty Power Super Holdings LLC, 2100 W. Cypress Road, Suite 130, Ft. Lauderdale, FL 33309
96158773               + Liberty Power Super Holdings LLC, c/o Breton Leone-Quick, One Financial Center, Boston, MA 02111-2621
96158775               + Mary Higgins, Esq., Mary Anne McLane Detweiler, Esq., University Office Plaza, 260 Chapman Road, Suite 201, Newark, DE
                         19702-5491
96158776               + Massachusetts Department of Revenue, 436 Dwight St, Suite 401, Springfield, MA 01103-1317
96158777               + Massachusetts Electric Company, d/b/a National Grid, 40 Sylvan Road, Waltham, MA 02451-1120
96158778               + Nantucket Electric Company, d/b/a National Grid, 40 Sylvan Road, Waltham, MA 02451-1120
96158780                 New York State Department of Taxation an, Harriman Campus Road, Albany, NY 12226
96158781               + Niagara Mohawk Power Corp., d/b/a National Grid, 40 Sylvan Road, Waltham, MA 02451-1120
96158782                 Office of Attorney General, State of Florida, The Capitol PL-01, Tallahassee, FL 32399-1050
96158790               + Office of the Attorney General, 400 6th Street NW, Washington, D.C. 20001-0189
96158783                 Office of the Attorney General, PO Box 12548, Austin, TX 78711-2548
96158784                 Office of the Attorney General, The Capitol, Albany, NY 12224-0341
96158788               + Office of the Attorney General, Richard J. Hughes Justice Complex, 25 Market Street, Trenton, NJ 08611-2148
96158787               + Office of the Attorney General, 165 Capitol Avenue, Hartford, CT 06106-1668
96158785               + Office of the Attorney General, 6 State House Station, Augusta, ME 04333-0006
                               Case 21-13797-SMG                       Doc 39          Filed 04/24/21             Page 2 of 6
District/off: 113C-0                                                  User: graster-t                                                            Page 2 of 3
Date Rcvd: Apr 22, 2021                                               Form ID: pdf004                                                          Total Noticed: 65
96158786              + Office of the Attorney General, 150 South Main Street, Providence, RI 02903-2994
96158789              + Office of the Attorney General, 200 St. Paul Place, Baltimore, MD 21202-2029
96158791              + Office of the Ohio Attorney General, 30 E. Broad Street, 14th Floor, Columbus, OH 43215-3414
96158792                Ohio Department of Taxation, PO Box 2678, Columbus, OH 43216-2678
96158793                Pennsylvania Department of Revenue, 1846 Brookwood St, Harrisburg, PA 17104
96158794              + Pennsylvania Office of Attorney General, Strawberry Square, Harrisburg, PA 17120-0001
96158795              + Rhode Island Division of Taxation, 1 Captial Hill, Providencde, RI 02910-3213
96158779             ++ STATE OF NEW JERSEY, DIVISION OF TAXATION BANKRUPTCY UNIT, PO BOX 245, TRENTON NJ 08646-0245 address filed
                        with court:, New Jersey Division of Taxation, 3 John Fitch Way, Trenton, NJ 08695
96158798              + Sidney Austin LLP, One South Dearborn, Chicago, IL 60603-2323
96158802              + Texas State Comptrollers Office Sales Ta, 111 E 17th St, Austin, TX 78701-1403
96158805                US Securites and Exchange Commission, Office of Reorganization, 950 E. Paces Ferry Rd. NE, Suite 900, Atlanta, GA 30326-1382
96158806              + Yitchak H. Lieberman, Esq., Grace E. Parasmo, Esq., Parasmo Lieberman Law, 7400 Hollywood Blvd. #505, Los Angeles, CA
                        90046-2879

TOTAL: 50

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
96159581               + Email/Text: swulfekuhle@broward.org
                                                                                        Apr 23 2021 00:25:00      Broward County, c/o Records, Taxes & Treasury,
                                                                                                                  Attn: Bankruptcy Section, 115 S. Andrews Ave.
                                                                                                                  A-100, Ft. Lauderdale, FL 33301-1888
96158753               + Email/Text: swulfekuhle@broward.org
                                                                                        Apr 23 2021 00:25:00      Broward County Revenue Collections, 115 S.
                                                                                                                  Andrews Ave, Room A-100, Ft. Lauderdale, FL
                                                                                                                  33301-1888
96158759                  Email/Text: Bankruptcymail@marylandtaxes.gov
                                                                                        Apr 23 2021 00:26:00      Comptroller of Maryland, 301 W Preston St.,
                                                                                                                  Baltimore, MD 21201
96158761                  Email/Text: litigation.recoverybkmailbox@dllgroup.com
                                                                                        Apr 23 2021 00:25:00      De Lage Landen Financial Services, Inc., 1111 Old
                                                                                                                  Eagle School Road, Wayne, PA 19087
96158764                  Email/PDF: DellBKNotifications@resurgent.com
                                                                                        Apr 23 2021 02:12:21      Dell Financial Services, LLC, Mail
                                                                                                                  Stop-PS2DF-23, One Dell Way, Round Rock, TX
                                                                                                                  78682
96158763               + Email/Text: REV_Bankruptcy_General@state.de.us
                                                                                        Apr 23 2021 00:27:00      Delaware Division of Revenue, Carvel State
                                                                                                                  Building, 820 N. French St., 8th Floor,
                                                                                                                  Wilmington, DE 19801-3509
96158765                  Email/Text: rev.bankruptcy@illinois.gov
                                                                                        Apr 23 2021 00:27:00      Illinois Department of Revenue, Willard Ice
                                                                                                                  Building, 101 W Jefferson St, Springfield, IL
                                                                                                                  62702
96158766                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Apr 23 2021 00:26:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operation, PO Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
96158796               + Email/Text: lindsey.springer@shell.com
                                                                                        Apr 23 2021 01:51:00      Shell Energy North America (US), L.P., Attn:
                                                                                                                  General Counsel, 1000 Main Street, Level 12,
                                                                                                                  Houston, TX 77002-6336
96158797               + Email/Text: Lindsey.Springer@shell.com
                                                                                        Apr 23 2021 01:51:00      Shell Trading Risk Management, LLC, Attn:
                                                                                                                  General Counsel, 1000 Main Street, Level 12,
                                                                                                                  Houston, TX 77002-6336
96158799               + Email/Text: bankruptcynotices@sba.gov
                                                                                        Apr 23 2021 00:26:00      Small Business Admin., 409 3rd St, SW,
                                                                                                                  Washington, DC 20416-0005
96158800               + Email/Text: DRS.Bankruptcy@po.state.ct.us
                                                                                        Apr 23 2021 00:26:00      State of Connecticut, Department of Revenue
                                                                                                                  Services, 450 Columbus Blvd, Hartford, CT
                                                                                                                  06103-1835
96158801               + Email/Text: OGCBankruptcy@floridarevenue.com
                                                                                        Apr 23 2021 00:25:00      State of Florida Department of Revenue, Po Box
                                                                                                                  6668, Tallahassee, FL 32314-6668
96158804                  Email/Text: USAFLS.Bankruptcy@usdoj.gov
                                                                                        Apr 23 2021 00:26:00      US Attorney's Office, 99 NE 4th St, Miami, FL
                                                                                                                  33128
96158803               + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Apr 23 2021 00:27:00      United States Trustee, 51 SW 1st Ave, Miami, FL
                                Case 21-13797-SMG                   Doc 39         Filed 04/24/21           Page 3 of 6
District/off: 113C-0                                               User: graster-t                                                        Page 3 of 3
Date Rcvd: Apr 22, 2021                                            Form ID: pdf004                                                      Total Noticed: 65
                                                                                                            33130-1669

TOTAL: 15


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
cr                 *+            Broward County, c/o Records, Taxes & Treasury, Attn: Bankruptcy Section, 115 S. Andrews Ave. A-100, Ft. Lauderdale, FL
                                 33301-1888
96158767           ##+           John L. Fink, Esq., Fink Law Office, 18 Lyman St., Suite 208, J&N Professional Building, Westborough, MA 01581-1448

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 24, 2021                                         Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 22, 2021 at the address(es) listed below:
Name                               Email Address
Daniel N Gonzalez, Esq
                                   on behalf of Interested Party Liberty Power Corporation dgonzalez@melandbudwick.com
                                   ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;gonzalez@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phorn
                                   ia@ecf.courtdrive.com

Daniel N Gonzalez, Esq
                                   on behalf of Interested Party Liberty Power Corp. LLC dgonzalez@melandbudwick.com,
                                   ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;gonzalez@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phorn
                                   ia@ecf.courtdrive.com

Heather L Harmon, Esq
                                   on behalf of Debtor Liberty Power Holdings LLC HHarmon@gjb-law.com,
                                   gjbecf@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Jordi Guso, Esq.
                                   on behalf of Creditor Boston Energy Trading and Marketing LLC jguso@bergersingerman.com,
                                   fsellers@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov

Paul J. Battista, Esq
                                   on behalf of Debtor Liberty Power Holdings LLC pbattista@gjb-law.com,
                                   gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Scott Andron
                                   on behalf of Creditor Broward County sandron@broward.org swulfekuhle@broward.org


TOTAL: 7
                     Case 21-13797-SMG      Doc 39    Filed 04/24/21     Page 4 of 6




         ORDERED in the Southern District of Florida on April 22, 2021.



                                                        Peter D. Russin, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

         In re:

         Liberty Power Holdings, LLC,                   Case No.: 21-13797 -PDR

                                                        Chapter 11
                             Debtor          /


             ORDER DIRECTING CLERK TO REASSIGN THIS CASE AND ANY
              ASSOCIATED ADVERSARY PROCEEDING TO A NEW JUDGE

                  THIS CASE is before the Court sua sponte.         ,W KDV FRPH WR WKH &RXUW·V

         attention that pursuant to 28 U.S.C. § 455, recusal is appropriate in the above-

         captioned bankruptcy case and all related adversary proceedings. Accordingly, it is

         ORDERED that:

                  1. I hereby recuse myself from the above-captioned bankruptcy case and all

                     related adversary proceedings.

                  2. Pursuant to Local Rule 1073-1(B), this bankruptcy case and all related
         Case 21-13797-SMG       Doc 39     Filed 04/24/21   Page 5 of 6



         adversary proceedings are hereby referred to the Clerk of the Court for

         reassignment and transfer to another Judge.

      3. The Clerk of the court is further directed to docket a copy of this Order in

         this case and all related adversary proceedings and provide all interested

         parties with the Notice of Reassignment and Transfer.

      4. Any hearing currently scheduled in the above-captioned bankruptcy case

         and all related adversary proceedings (including any pretrial conferences),

         are cancelled will be reset by the Judge reassigned to these matters, with

         one exception as noted below.

      5. The hearing originally set for April 22, 2021 at 2:30 p.m. on the Debtor·s

         Emergency Motion to Compel Turnover of all Books, Records, Systems and

         Processes Related to the Debtor and its Operations in the Possession and

         Control of Liberty Power Corp. LLC (Doc. 11) will still be held on

         April 22, 2021, but delayed one hour to 3:30 p.m. before the new

         presiding Judge.        The hearing will be held via Zoom at this

         link: https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QU

         KGhcZ7k.

      6. The Plaintiff in each related adversary proceeding is directed to serve a

         copy of this Order on all Defendants in each related adversary proceeding.

                                          ###

Copies Furnished To:

Office of the United States Trustee
                                      Page 2 of 3
          Case 21-13797-SMG       Doc 39    Filed 04/24/21   Page 6 of 6



All interested parties and creditors by the Clerk of the Court
Plaintiffs in each related adversary proceeding




                                   Page 3 of 3
